United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 12, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-21182
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRYAN E. CULWELL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-95-CR-31-ALL
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bryan E. Culwell appeals the district court’s sentence

imposed following revocation of his supervised release.       Culwell

pleaded guilty in 1995 to four counts of bank fraud, in violation

of 18 U.S.C. § 1344, and he was sentenced to concurrent 42-month

terms of imprisonment, to be followed by concurrent five-year

terms of supervised release.   The district court found that

Culwell violated the condition of supervised release prohibiting

him from engaging in commercial paper/check cashing transactions

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-21182
                                 -2-

that exceeded $200, and he was sentenced to consecutive terms of

imprisonment totaling 72 months.

     For the first time on appeal, Culwell argues that the two-

year delay between his supervised release violations and the

probation officer’s filing of the petition to revoke violated

Culwell’s rights to due process.    Culwell further argues, also

for the first time, that his total 72-month sentence was plainly

unreasonable.    Both parties agree that Culwell’s arguments are

subject to plain error review.

     Under the plain error standard, this court may correct a

forfeited error only when the appellant establishes 1) there is

an error, 2) that is clear or obvious, and 3) that affects his

substantial rights.    United States v. Calverley, 37 F.3d 160,

162-64 (5th Cir. 1994)(en banc)(citing United States v. Olano,

507 U.S. 725, 731-37 (1993)).    We have reviewed the record and

the briefs of the parties and hold that Culwell fails to

demonstrate plain error with respect to his arguments.     See

United States v. Tyler, 605 F.2d 851, 853 (5th Cir. 1979); United

States v. Tippens, 39 F.3d 88, 90 (5th Cir. 1994); United States

v. Gonzalez, 250 F.3d 923, 930 (5th Cir. 2001).

     AFFIRMED.